Citation Nr: 1142798	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  07-28 096A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an increased rating for the service-connected degenerative disc disease (DDD) at L5-S1 with mild levoscoliosis (hereinafter "lumbar spine" or "low back" disability), currently evaluated as 10 percent disabling.  

2.  Entitlement to service connection for a cervical spine disorder, on a direct basis and as secondary to the service-connected low back disability.  

3.  Entitlement to service connection for a bilateral hip disorder, on a direct basis and as secondary to the service-connected low back disability.  

4.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for a thoracic spine disorder on a direct basis.  

5.  Entitlement to service connection for a thoracic spine disorder, as secondary to the service-connected low back disability.  

6.  Entitlement to service connection for a neurological disorder of the upper extremities, on a direct basis and as secondary to the service-connected low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from December 1973 to May 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The issues on the title page of this decision have been recharacterized to better reflect the Veteran's assertions and the pertinent procedural history.  

In the September 2007 Form 9, the Veteran requested a hearing at the RO but later, in August 2010, withdrew this request.  

The new and material issue, as well as the service connection claims, on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The service-connected DDD at L5-S1 with mild levoscoliosis is manifested by complaints of pain, including some radiation of pain to the right leg, but also by limitation of flexion to no worse than 85 degrees, a total combined range of motion of the lumbar spine greater than 120 degrees, and no muscle spasm, guarding, abnormal spine curvature, abnormal gait, objective evidence of neurological findings, or resulting incapacitating episodes.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the service-connected DDD at L5-S1 with mild levoscoliosis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5242, 5243 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Here, a pre-adjudication letter dated in November 2006 apprised the Veteran of what the evidence must show to establish entitlement to the benefit sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  In addition, the correspondence informed the Veteran that an increase in his back disability may be shown by doctor statements, physical and clinical evaluation results, X rays, and statements from individuals who are able to describe from their knowledge and personal observations the manner in which the disability has worsened.  This letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claim.  The RO has obtained VA treatment records.  Although the claims file indicates that the Veteran receives disability benefits from the Social Security Administration (SSA), those records are not of file.  The duty to assist extends to obtaining SSA records where they are relevant to the issue under consideration.  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  Here, the Board finds that the SSA records are not relevant.  Review of the claim file establishes that the Veteran receives SSA disability benefits for a nonservice-connected seizure disorder.  

Additionally, pertinent VA examinations with respect to the issue on appeal were obtained in January 2007 and August 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained in this case are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  See 38 C.F.R. § 3.159(c)(4).

There is simply no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case.  Thus, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  See also Dingess/Hartman, 19 Vet. App. at 486 & Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

II.  Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the veteran, as well as the entire history of the veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation already has been established and an increased disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Different percentage ratings for different periods of time can be applied based on the medical evidence of record.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.

Here, the RO granted service connection for a low back condition in March 2003.  The RO assigned a noncompensable evaluation, effective from April 11, 2002.  Subsequently, in April 2005, the RO increased the evaluation to 10 percent, effective from July 15, 2004.  The Veteran filed his current claim for an increased rating for his service-connected low back disability in September 2006.  .

The Veteran's service-connected low back disability is currently evaluated under the criteria of DC 5242.  In addition, the DDD of the Veteran's lumbar spine may be rated based on the cumulative amount of time in which the condition was incapacitating over the prior 12 months, or based upon the degree of limitation of motion.  38 C.F.R. § 4.71a, DC 5243.  An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.

Significantly, however, the Veteran has not alleged, nor does the competent evidence of record demonstrate, any incapacitating episodes.  The Veteran has reported progressive worsening of symptoms and has described functional impairment, but does not report incapacitation, as defined under the appropriate regulations.  Evaluation under these criteria is therefore not appropriate.

Under the General Rating Formula for Diseases and Injuries of the Spine, the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating requires thoracolumbar spine forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees.  38 C.F.R. § 4.71a, Code 5237, Note 2.  Further, all measured ranges of motion should be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, Code 5237, Note 4.  In addition, the Schedule provides for consideration of additional functional impairment of joints due to pain, weakness, fatigue, incoordination, and lack of endurance when assigning evaluations.  38 C.F.R. §§ 4.40, 4.45, 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

When evaluating diseases and injuries of the spine, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a , General Rating Formula for Diseases and Injuries of the Spine, Note (1).

Here, VA treatment records reveal continued, regular complaints of low back pain.  The Veteran has been consistent in his reports of such, and has sought treatment at intermittent intervals.  Measured ranges of motion were not provided, generally.  However, a September 2006 progress reports full range of motion, with subjective tenderness noted on passive range of motion.  

At the January 2007 VA examination, the Veteran reported pain that he rated 5/10.  He was able to stand independently, and his gait was normal.  He was able to walk and stand on his heels and toes without evidence of weakness.  He required no assistance getting up on the examination table.  He denied the use of assistive devices.  No flare-ups were noted.  Forward flexion was to 85 degrees.  Extension was to 40 degrees.  Right lateral flexion was to 40 degrees, and left was to 35 degrees.  Rotation was 35 degrees bilaterally.  Repetitive motion caused no additional pain or loss of motion.  X-rays showed mild scoliosis of the lower lumbar spine, convex to the left.  The diagnosis was lumbar spine and degenerative joint disease of the low back.  

March 2008 lumbar spine X-rays showed slight narrowing of the right side of the L4 vertebral body with early DDD on the right side at the L4-L5 disc interspace.

At the August 2010 VA examination, the Veteran stated that there had been no change in his symptoms since the 2007 VA examination.  He reported intermittent back pain that he rated 3/10, with sharp pain occurring a couple times per day that he rated 6/10.  He complained of stiffness in the morning and evening.  He reported radiating pain down his lower right extremity once per day lasting for a minute, which was followed by tingling and numbness lasting for a couple of minutes.  He did not give a history of flare-ups.  He denied bower or bladder incontinence.  He denied the use of any assistive devices.  He could walk up to two blocks and stand for 20 minutes.  There was no history of falls or unsteadiness.  Forward flexion was to 85 degrees.  Extension was to 40 degrees.  Lateral flexion was 40 degrees bilaterally.  Rotation was 35 degrees bilaterally.  Repetitive motion caused no additional functional impairment.  Bilateral lower extremity manual muscle testing was 5/5 in all muscle groups bilaterally.  Deep tendon reflexes were equal and symmetric in the bilateral patellar and Achilles, which was 1+/4.  Sensation was intact in all dermatomes, except right L3.  Straight leg raise was negative bilaterally.  X-rays showed scoliosis and minor osteoarthritis.  The diagnosis was degenerative joint disease of the lumbar spine.  

To merit the next higher rating of 20 percent, the movement of the low back must be shown to be less than 60 degrees (but greater than 30 degrees) in flexion, or totaling 120 degrees or less for all planes of motion of the low back.  No objectively measured range of motion meets this standard.  Every measurement of flexion, even upon consideration of actual functional impairment from pain, weakness, fatigue, or lack of coordination with repeated movement, exceeds 60 degrees.  Every combined range of motion exceeds 120 degrees.  In addition, there is no muscle spasm, guarding, abnormal spinal curvature, or abnormal gait.  

Whether the Veteran's back disability results in functional loss has also been reviewed.  38 C.F.R. §§ 4.40, 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  At the January 2007 and August 2010 VA examinations, there was no  objective evidence of pain on active range of motion, and no objective evidence of pain following repetitive motion with respect to flexion.  The examiners also noted that the range of motion was not otherwise limited, nor was there weakness, fatigue, incoordination, or other factors resulting in functional loss not already contemplated by the assigned 10 percent evaluation.  Accordingly, the evidence does not support an evaluation greater than 10 percent on the basis of functional loss.

Additionally, consideration has been given to whether separate evaluations are warranted for neurologic manifestations of the Veteran's lumbar spine disability.  See 38 C.F.R. § 4.71a , General Rating Formula, Note (1).  At the August 2010 VA examination, motor and sensory examination of the lower extremities resulted in fully normal clinical findings, and the Veteran denied bladder and bowel dysfunction. Accordingly, the evidence does not support separate ratings for neurologic manifestations. 

Based on this evidentiary posture, the Board must conclude that the preponderance of the evidence is against the Veteran's claim.  There is no doubt to be resolved.  

Moreover, consideration has been given as to whether the schedular evaluation is inadequate.  If so, the RO must refer the claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation where the service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id.

The schedular evaluation in this case is adequate.  A rating in excess of that assigned is provided for certain manifestations of the service-connected disorder, but the medical evidence reflects that those manifestations are not present here.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's low back disability.  The Veteran has not required hospitalization due to this service-connected disability, and marked interference of employment has not been shown.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.

Lastly, an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  Here, the Veteran has stated repeatedly that he has not worked since approximately 1980 due to a nonservice-connected seizure disorder.  Clearly, therefore, any inferred TDIU claim is not applicable in this case.


ORDER

An evaluation in excess of 10 percent for the service-connected DDD at L5-S1 with mild levoscoliosis is denied.  


REMAND

On the September 2007 Form 9, the Veteran stated that some of the claimed conditions occurred during service, while some are secondary to his service-connected low back disability.  He did not specify which of the claimed disabilities he believed were associated with his active duty and which of the claimed disorders he felt were the result of his service-connected low back disability.  Moreover, and of particular significance to the Board in this matter is the fact that the RO appears to have considered the issues of entitlement to service connection for these claimed disabilities on only a secondary basis.  Clearly, the issues of entitlement to service connection for these claimed disabilities on a direct basis have been raised and should be properly adjudicated.  See Robinson v. Nicholson, 21 Vet. App. 553 (2008).  

In this regard, the Board notes that STRs establish that the Veteran fell down a flight of stairs in April 1974.  He complained of low back pain and pain along his entire right side.  The initial diagnosis was muscle spasm, right greater than left.  The following day the Veteran reported a persistent lumbar muscle spasm, but noted that his other aches were gone.  The Veteran is currently service-connected for a low back disability that resulted from this injury.  

At a September 2006 VA outpatient treatment session, the Veteran gave a history of chronic neck and right hip pain since the in-service fall.  

The January 2007 VA examiner diagnosed degenerative joint disease of the cervical spine, mild degenerative joint disease of the hips, and thoracic strain.  He opined that these conditions are not secondary to the Veteran's service-connected low back disability.  However, the examiner neglected to provide a nexus opinion with respect to direct service connection and also failed to provide a diagnosis or opinion with respect to the claimed neurological disorder of the upper extremities.  Thus, a VA examination with opinion regarding whether any of these conditions are related to service is needed.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any cervical spine, bilateral hip, thoracic spine, and upper extremity disorder that he may have.  All indicated tests and studies should be performed.  The claim folder, including a copy of this remand, must be sent to the examiner for review in conjunction with the examination.  

All pertinent pathology found on examination should be annotated in the evaluation report.  For any cervical spine, bilateral hip, and thoracic spine disability, as well as any neurological disorder of the upper extremities, diagnosed on examination, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability had its clinical onset in service or is otherwise related to active duty (including the in-service episode of treatment for a fall down a flight of stairs in April 1974).  In answering this question, the examiner should also consider the Veteran's neck, bilateral hip, mid-back, and bilateral upper extremity complaints since his service.  

Also, with regard to any neurological disorder of the upper extremities diagnosed on examination, the examiner should opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability was caused or aggravated (permanently worsened beyond normal progression) by the service-connected DDD at L5-S1 with mild levoscoliosis.  [If the Veteran is found to have a chronic neurological disorder of his upper extremities that is aggravated by his service-connected low back disability, the examiner should quantify the approximate degree of aggravation.]  

Complete rationale should be given for all opinions expressed.  

2. Then, readjudicate the claims remaining on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the Veteran unless he is notified.
No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


